EXHIBIT 32

 

 

 

CERTIFICATIONS OF CEO AND CFO REQUIRED BY RULE 13a-14(b) OR RULE 15d-14(b) AND
SECTION 1350 OF CHAPTER 63 OF TITLE 18 OF THE U. S. CODE

 

 

 

I certify, to the best of my knowledge, that the Annual Report on Form 10-K for
the year ended December 31, 2009, of Norfolk Southern Corporation fully complies
with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act
of 1934 and that the information contained in the Form 10-K fairly presents, in
all material respects, the financial condition and results of operations of
Norfolk Southern Corporation.

 

 

 

Signed:

/s/ Charles W. Moorman

 

Charles W. Moorman

 

Chairman, President and Chief Executive Officer

 

Norfolk Southern Corporation

 

Dated:   February 17, 2010

 

 

 

I certify, to the best of my knowledge, that the Annual Report on Form 10-K for
the year ended December 31, 2009, of Norfolk Southern Corporation fully complies
with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act
of 1934 and that the information contained in the Form 10-K fairly presents, in
all material respects, the financial condition and results of operations of
Norfolk Southern Corporation.

 

 

 

Signed:

/s/ James A. Squires

 

James A. Squires

 

EVP Finance and Chief Financial Officer

 

Norfolk Southern Corporation

 

Dated:   February 17, 2010

 